            Case 2:20-cv-01436-PD Document 20 Filed 11/25/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LAWRENCE McKENZIE,                              :
             Petitioner,                        :
                                                :
            v.                                  :       Civ. No. 20-1436
                                                :
PENNSYLVANIA BOARD OF                           :
PROBATION AND PAROLE, et al.,                   :
              Respondents.                      :

                                        JUDGMENT

       AND NOW, this 25th day of November, 2020, it is hereby ORDERED as follows:

       1.        Judge Lloret’s Report and Recommendation (Doc. No. 17) is APPROVED and

ADOPTED;

       2.        Petitioner Lawrence McKenzie’s Petition for Writ of Habeas Corpus (Doc. No. 2)

is DENIED with prejudice;

       3.        A Certificate of Appealability shall NOT ISSUE. See 28 U.S.C. § 2253(c)(1)(A);

Slack v. McDaniel, 529 U.S. 473, 484 (2000);

       4.        The Pennsylvania Board of Probation and Parole’s Motion to Dismiss (Doc. No.

15) is DENIED as moot; and

       5.        The CLERK OF COURT shall REMOVE this case from SUSPENSE and

CLOSE this case.

                                                           AND IT IS SO ORDERED.
                                                           /s/ Paul S. Diamond
                                                           ___________________
                                                           Paul S. Diamond, J.
